Citation Nr: 1713920	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-44 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to May 11, 2012. 

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.S.     § 1114(s).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1971 and was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star Medal, and Purple Heart Medal. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but withdrew the request in January 2017.

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified the issues on appeal as stated on the title page.  


FINDINGS OF FACT

1.  Prior to May 11, 2012, service connection was in effect for ischemic heart disease (coronary artery disease status post myocardial infarction and stent placement), rated as 10 percent disabling; residuals of shell fragment wounds (SFW) of the left leg with fractures of the tibia and fibula, MGS XI and XII, rated as 40 percent disabling; residuals of SFW of the right leg with fracture of the right fibula and paresthesia of the foot, MG XI and XII, rated as 30 percent disabling; residuals of SFW of the right shoulder, MG III, rated as 20 percent disabling; residuals of SFW to the right thigh, MG XIV, rated as 10 percent disabling; residuals of SFW to the left thigh, MG XIV, rated as 10 percent disabling;  residuals of SFW to the abdomen, MG XIX with RFB, rated as 10 percent disabling;  residuals of SFW to the small bowel, rated as 10 percent disabling; residuals of SFW of the right fifth finger, rated as 10 percent disabling;  residuals of SFW with injury to the tongue and sensory involvement of the lingual branch of the mandibular nerve, rated as 10 percent disabling; post traumatic stress disorder (PTSD), rated as 30 percent disabling effective January 2010; and malaria, rated as zero percent disabling, for a combined disability rating of 90 percent. 

2.  Since January 11, 2010, the Veteran's PTSD alone has precluded him from securing or following a substantially gainful occupation, effective. 

3.  Prior to January 11, 2010, the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Effective January 11, 2010, and no earlier, the criteria for a TDIU, based solely on PTSD, have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

2.  Effective January 11, 2010, and no earlier, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.S. §§ 1114(s), 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is unemployable as a result of his service-connected ischemic heart disease and PTSD.  In his December 2008 TDIU application, the Veteran asserted that his ischemic heart disease renders him unable to secure or follow a substantially gainful occupation as of January 5, 2008.  In the Notice of Disagreement (NOD) received in January 2010 and VA 9 form received in November 2010, the Veteran reported that he was forced to retire due to disciplinary actions as a result of symptoms associated with his PTSD, including  flashbacks, nightmares, and alcohol use. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, the Veteran meets the schedular rating for a TDIU prior to May 11, 2012.  Service connection has been established for ischemic heart disease (coronary artery disease status post myocardial infarction and stent placement), rated as 10 percent disabling effective from December 2008 to May 2012; residuals of SFW of the left leg with fractures of the tibia and fibula, MGS XI and XII, rated as 40 percent disabling; residuals of SFW of the right leg with fracture of the right fibula and paresthesia of the foot, MG XI and XII, rated as 30 percent disabling; residuals of SFW of the right shoulder, MG III, rated as 20 percent disabling; residuals of SFW to the right thigh, MG XIV, rated as 10 percent disabling; residuals of SFW to the left thigh, MG XIV, rated as 10 percent disabling;  residuals of SFW to the abdomen, MG XIX with RFB, rated as 10 percent disabling;  residuals of SFW to the small bowel, rated as 10 percent disabling; residuals of SFW of the right fifth finger, rated as 10 percent disabling;  residuals of SFW with injury to the tongue and sensory involvement of the lingual branch of the mandibular nerve, rated as 10 percent disabling; PTSD, rated as 30 percent disabling effective from January 2010; and malaria, rated as zero percent disabling.  The Veteran's combined schedular rating was 90 percent prior to May 11, 2012 (the Veteran's residuals of SFW to the left leg, right leg, right shoulder, right thigh, left thigh, abdomen, small bowel, right fifth finger, and tongue are of a common etiology).

The evidence of record reveals the Veteran completed high school and worked as a road supervisor for the Coshocton County Engineer from September 1983 to February 2008.  The claim for TDIU was filed in December 2008.  In his January 2010 Notice of Disagreement, the Veteran reported he was forced to retired because of disciplinary actions.  He indicated that his flashbacks, nightmares, and alcoholism (which has been determined to be associated with his service-connected PTSD) contributed to those disciplinary actions. 

The medical evidence documents a history of alcohol abuse as early as July 2001.  At psychiatric follow up visits from December 2009 to April 2012, the Veteran reported nightmares a few times per week involving his experience in Vietnam, anxiety, irritability, anger outbursts, social isolation, hypervigilance, exaggerated startle response, and daily intrusive thoughts about his time during the Vietnam War.  He also reported loss of interest in activities, consuming alcoholic drinks to excess every other day, and difficulty sleeping. 

In January 2010, the Veteran's former colleagues and wife submitted statements regarding their observations of the severity of the Veteran's PTSD.  The Veteran's former colleague reported that since his service in Vietnam, the Veteran has abused alcohol, has anger, and does not get along with others.  The Veteran's wife also reported the Veteran thrashes in his sleep and fights when he drinks alcohol.  The Veteran's former supervisor reported that the Veteran was moody, anxious, isolated himself, and over-indulged of alcohol. 

At the November 2010 VA mental disorders examination, the Veteran reported having difficulty controlling his anger and that he has past disorderly conduct charges.  He also reported he lost his job over alcohol use and that he had begun using heavy amounts of alcohol ever since returning from service in Vietnam.  The VA clinician also noted symptoms of feelings of detachment from others, difficulty with concentration, irritability, and outbursts of anger.  The VA clinician opined the Veteran had occasional decrease in work efficiency and had intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  However, the clinician also opined that the Veteran did not have total occupational and social impairment or reduced reliability and productivity due to PTSD signs and symptoms.  He further explained that the Veteran's irritability associated with his PTSD symptoms was associated with negative interactions with coworkers and supervisors while he was working and his alcohol use was the primary reason he lost his job.  The clinician also indicated the Veteran's alcohol dependence was secondary to his PTSD symptoms as this condition worsened after the onset of his in-service stressors.  

In March 2016, another VA clinician reported the Veteran likely consumed alcohol excessively to cope with PTSD symptoms.  She opined that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA clinician found the Veteran's PTSD did not result in total occupational or social impairment.  She further reasoned the Veteran's PTSD symptoms may interfere with his ability to remember and complete multi-step instructions and may impair his attention and concentration skills.  Additionally, he may be easily overwhelmed and his ability to cope with day-to-day work stress appears to be impaired.  The Veteran may also have some difficulty maintaining productive work relationships. 

Resolving all doubt in the Veteran's favor, the Board finds, based on the above, that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD alone.  The Veteran has not participated in gainful employment since February 2008.  Given his work history, education, and the nature of his PTSD symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App., at 363.  It is unlikely that he would find a work environment that did not require concentration, memory, the ability to interact with others without becoming irritable, and the ability to finish tasks or complete them in a timely manner.  Specifically, the Board finds that the symptoms noted by the examiner due to the Veteran's PTSD and alcoholism have rendered him unemployable since January 11, 2010, the effective date of service connection for PTSD.  The Board acknowledges that the VA examiner did not find that the Veteran's PTSD rendered him totally occupationally and socially disabled; however applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

With respect to the Veteran's contention that his ischemic heart disease prevented him from maintaining and obtaining substantially gainful employment, the Board finds that this argument is not persuasive.  Prior to January 11, 2010, the Veteran's ischemic heart disease was rated as 10 percent disabling.  A November 2010 report of VA cardiovascular examination shows that the Veteran's estimated METs were 7-10, indicative of being capable to engage in activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  In light of the Veteran's then current cardiac status, the examiner determined that the Veteran's ischemic heart disease did not impact his ability to work.  The examiner noted that although the Veteran was retired, he reportedly was able to hunt deer and saw wood with no cardiovascular symptoms.  As further support for his finding that the Veteran's ability to work was not affected by his cardiac status, the examiner highlighted recent diagnostic testing (echocardiogram and X-ray) which were within normal limits.  Likewise, at the January 2009 VA examination, the VA clinician examined the Veteran's residuals of SFW to the left leg, right leg, right shoulder, right thigh, left thigh, abdomen, small bowel, right fifth finger, and tongue, and found that the Veteran would have difficulty with strenuous activity, particularly being on his feet.  It was felt, however, that the Veteran would be able to handle light physical activity or sedentary activity based on his service-connected injuries.  In light of the above, the Board finds that the evidence of record supports the grant of TDIU by reason of PTSD alone.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.S. § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.S. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board has awarded the Veteran a TDIU based solely on his PTSD disability effective from January 11, 2010.  For SMC purposes, this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The Veteran also has additional disabilities rated at 60 percent or higher during that time period (his service-connected ischemic heart disease; residuals of SFW of the left leg with fractures of the tibia and fibula; residuals of SFW of the right leg with fracture of the right fibula and paresthesia of the foot; residuals of SFW of the right shoulder; residuals of SFW to the right thigh; residuals of SFW to the left thigh; residuals of SFW to the abdomen; residuals of SFW to the small bowel; residuals of SFW of the right fifth finger; residuals of SFW with injury to the tongue and sensory involvement of the lingual branch of the mandibular nerve; and malaria, which have been rated as 90 percent disabling prior to January 11, 2010).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.S. § 1114(s) is granted, effective January 11, 2010.





ORDER

A total disability rating based on individual unemployability due to service-connected PTSD is granted as of January 11, 2010, and no earlier, subject to the rules and regulations governing the payment of VA monetary benefits.

Special monthly compensation at the housebound rate under 38 U.S.C.S. § 1114(s) is granted, effective January 11, 2010, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


